The opinion of the Court was delivered by
Manning, J.
The defendant was indicted for murder, was convicted of manslaughter, and moved in arrest of judgment, which motion being sustained the State appealed.
The prisoner moves here to dismiss the appeal on two grounds:
1. That the State cannot appeal in criminal cases after verdict rendered.
We have recently held that the same reasons that entitle the State to an appeal when the indictment has been quashed and the prosecution has thus been prevented, apply when the prosecution has been *145successful and judgment thereon has been arrested. State v. Robinson, 37 Ann. '673.
2. “That there has been no final settlement of the case in the lower court, the accused being still held for trial for the same offence.”
The object of the appeal is to make final the trial already had.
The motion is denied.
The ground of the motion in arrest is, “it is not charged in the indictment that the accused did make an assault, nor is it charged that the accused did feloniously and of his malice aforethought kill and murder John F. Webb.”
The indictment charges that the prisoner “ with force and' arms in and upon the body of one John F. Webb, a person in the peace of the State, then and there being feloniously, willfully, and of his malice aforethought did kill and murder contrary, etc.”
The objection appears to be that the name of Webb is not repeated after the word “murder.”
By our statutes nothing more is required in an indictment for murder but to charge that the accused did feloniously, willfully and of his malice aforethought, kill and murder the deceased. Rev. Stats., sec. 1048. It is not sacramental that the name of the deceased shall follow the word “murder.” If it be in another part of the sentence, so that it certainly appears to be the object of that verb, and there can be no doubt upon whom the crime is charged to have been committed, it is sufficient to answer the requirements of the statute. Wharton Cr. PI. and Pr. § 760.
The prisoner is fully informed by this indictment for the murder of what person he is charged, and if he had been acquitted could have pleaded autrefois acquit to another indictment for the murder of the same man. State v. Frances, 36 Ann. 336; State v. Simien, Ibid, 923.
The motion in arrest was improperly sustained and the case must be reffianded for sentence to be passed upon the prisoner for the crime of which he has been convicted.
It is therefore ordered and decreed that the ruling of the lower court sustaining the motion in arrest of judgment is avoided and reversed, and the case is remanded with directions to the judge below to pass sentence upon the prisoner according to law.